Title: To George Washington from Harriot Washington, 9 February 1794
From: Washington, Harriot
To: Washington, George


          
            Fredericksburg [Va.] Febuary 9th 1794
          
          I received my dear Uncle’s letter the 9 of this month with the bundle and return him a
            thousand thank’s for them beleive me my dear Uncle that I am very sensible of the many
            obligation’s I am under to you and Aunt Washington and shall ever remember them with
            gratitude. I shall endeavour to let my conduct henceforward be such as to deserve them,
            the thing’s that were sent are very pretty. I am much obleiged to you, for getting them
            there as there could not be any procured here as handsome. We
            heard from Cousin Bob last week he has been so unfortunate as to lose his little boy.
            cousin Lewis and himself were very well. Aunt Lewis join’s me in
            love to you and Aunt Washington. if you please to give my love to Nelly Custis. I am my
            dear Uncle Your affectionate Neice
          
            Harriot Washington
          
        